 1   Imran F. Vakil, Esq. (Bar No. 248859)
        ivakil@nexiolaw.com
 2   NEXIO, PC
 3   245 Fischer Avenue
     Suite C3
 4   Costa Mesa, CA 92626
     Phone:     (949) 478-6830
 5   Facsimile: (949) 478-1275
     Attorneys for Plaintiffs,
 6   Sream, Inc. and RooR International BV
 7
 8                          UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA

10
11   SREAM, INC, a California corporation; and   Case No. 2:18-cv-03064-WBS-DB
     ROOR INTERNATIONAL BV, a Foreign            Hon. William B. Shubb
12   Corporation
13                                               JOINT STIPULATION DISMISSING
           Plaintiffs,                           THE ENTIRE ACTION
14                                               [F.R.C.P. 41(a)(1)(A)(ii)]
15   v.

16   MAKHAN S. RALH A/K/A MAKHAN
17   SINGH, et al.,

18         Defendants.
19
20
21
22
23
24
25
26
27
28

                          JOINT STIPULATION DISMISSING THE ACTION
 1         WHEREAS, Plaintiffs Sream, Inc. and RooR International BV (collectively
 2   “Plaintiffs”) filed their Complaint on November 27, 2018 against Defendant Makhan S.
 3   Ralh a/k/a Makhan Singh (“Defendant”);
 4         WHEREAS, Plaintiffs and Defendant engaged in extensive settlement discussions,
 5   and executed a confidential settlement agreement on January 2, 2019 (prior to Defendant’s
 6   answer date);
 7         WHEREAS, all Parties have executed their respective portions of the settlement
 8   agreement, which includes a dismissal with prejudice of the above captioned suit
 9   conditioned on certain terms being performed, which have since occurred.
10         NOW THEREFORE, Plaintiffs and Defendant hereby stipulate as follows:
11         1.    Plaintiffs’ Complaint and the Entire Action shall be and hereby are dismissed
12               with prejudice.
13         2.    The other terms of the settlement shall remain confidential.
14         3.    The Parties are to bear their own attorneys’ fees and costs.
15         4.    The Eastern District of California Shall retain jurisdiction over Plaintiffs and
16               Defendant arising from or related to any future dispute over the confidential
17               settlement agreement.
18   Dated: January 21, 2019                  NEXIO, PC
19
                                              By: /s/ Imran F. Vakil
20                                               Imran F. Vakil
21                                                Attorneys for Plaintiffs,
                                                  Sream, Inc. and RooR International BV
22
23   Dated: January 21, 2019                  FREEMAN, MATHIS, & GARY LLP

24                                            By:      /s/ David M. Daniels
                                                    David M. Daniels
25                                                  Attorneys for Defendant
26                                                  Makhan S. Ralh a/k/a Makhan Singh
27
28                                                  2
                           JOINT STIPULATION DISMISSING THE ACTION
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
11   SREAM, INC, a California corporation; and   Case No. 2:18-cv-03064-WBS-DB
     ROOR INTERNATIONAL BV, a Foreign            Hon. William B. Shubb
12
     Corporation
13                                               ORDER DISMISSING THE ENTIRE
          Plaintiffs,                            ACTION
14
                                                 [F.R.C.P. 41(a)(1)(A)(ii)]
15   v.
16
     MAKHAN S. RALH A/K/A MAKHAN
17   SINGH, et al.,
18
          Defendants.
19
20
21
22
23
24
25
26
27
28

                          [PROPOSED] ORDER DISMISSING THE ACTION
 1         The Court has before it Plaintiffs Sream, Inc. and RooR International BV
 2   (Plaintiffs”) and Defendant Makhan S. Ralh a/k/a Makhan Singh’s (“Defendant”) Joint
 3   Stipulation Dismissing The Entire Action pursuant to F.R.C.P. 41(a)(1)(A)(ii). Having
 4   considered the Parties’ stipulation, THE COURT HEREBY ORDERS THAT:
 5         1.    Plaintiffs’ Complaint and the Entire Action shall be and hereby are dismissed
 6               with prejudice.
 7         2.    The other terms of the settlement shall remain confidential.
 8         3.    The Parties are to bear their own attorneys’ fees and costs.
 9         4.    The Eastern District of California Shall retain jurisdiction over Plaintiffs and
10               Defendant arising from or related to any future dispute over the confidential
11               settlement agreement.
12
13   IT IS SO ORDERED.
14   Dated: January 23, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            [PROPOSED] ORDER DISMISSING THE ACTION
